Citation Nr: 1527942	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from April 1993 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran requested a videoconference hearing; however, he withdrew his appeal prior to the hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

In a June 2015 letter, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claims for service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for restless leg syndrome have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a bilateral hip disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In June 2015, the Veteran submitted correspondence expressing the Veteran's desire to withdraw from appellate review his pending claims for service connection for restless leg syndrome, a headache disorder, right knee disorder, and bilateral hip disorder.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.










	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for restless leg syndrome is dismissed.

The appeal for service connection for a headache disorder is dismissed.

The appeal for service connection for a right knee disorder is dismissed.

The appeal for service connection for a bilateral hip disorder is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


